Exhibit 16.1 {Frazer Frost, LLP logo} December 10, 2010 Securities and Exchange Commission treet, N.E. Washington, D.C.20549-7561 Dear Sirs/Madams: We have read Item 4.01, and are in agreement with the statements as they related to our firm being made by Charles & Colvard, Ltd in Item 4.01 of its Form 8-K dated December 10, 2010, captioned “Changes in Registrant’s Certifying Accountant.”We have no basis to agree or disagree with the other statements contained therein. Yours truly, /s/ Frazer Frost, LLP 1200 East Joyce Boulevard, Suite 301 | Fayetteville, Arkansas 72703 | 479.695.4300 | frazerfrost.com Los Angeles and Visalia, CA | Little Rock and Fayetteville, AR | Raleigh, NC FRAZER FROST, LLP is an independent firm associated with Moore Stephens International Limited.
